COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
                                                                  No. 08-11-00149-CR
                                                  §
                                                                    Appeal from the
 EX PARTE: JOSE MANUEL GUZMAN                     §
                                                               County Court at Law No. 2
                                                  §
                                                               of El Paso County, Texas
                                                  §
                                                                  (TC# 20060C10913)
                                                  §



                                  MEMORANDUM OPINION

       Appellant filed a notice of appeal from an order dated March 24, 2011, which denied his

application for a writ of habeas corpus. Because it appeared that entry of the order may have

been a clerical error, we abated the appeal and remanded the matter for the trial court to

determine whether a clerical error was made, and if so, to make nunc pro tunc entries or orders

necessary to correct the error. On remand, the trial court withdrew the March 24th order. We

reinstated the appeal and requested that the parties file letters briefs addressing whether the

appeal is moot. No letter briefs have been submitted, and the deadline for submitting the briefs

has passed.

       This appeal is moot due to the withdrawal of the order being appealed. Accordingly, the

appeal is dismissed. See Hubbard v. State, 841 S.W.2d 33, 33 (Tex.App.--Houston [14th Dist.]

1992, no pet.).
November 21, 2011
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -2-